Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 10-15, 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raz US20180122030.
	Regarding Claim 1, Raz discloses a system for detecting and responding to gunshots within a premises, the system comprising: gunshot sensor units for detecting gunshots and generating event data for the detected gunshots (sensors 22 of fig.1 and ¶27).

However Raz contemplates in fig.1 and ¶27 “Central Processing Unit (CPU) 24, such as an Eplex server, provides for the receipt of data from sensors 22, and automatically triggers responsive measures” where CPU24 reads on ‘event response module’. Further contemplated in ¶27 “Once one or more gunshots are detected the preferred scenario(s) is automatically implemented, This can include locking doors 26 to contain one or more intruders, initializing audio/visual systems 28, initializing prerecorded announcements over a PA system 30, notifying law enforcement, and communicating and providing status information to command center 32 as discussed in detail below” in view fig.2 and ¶28. 
Therefore, it would have been obvious for one of ordinary skill in the art at the effective filling date of the invention to adapt Raz to arrive at the claimed an event response module for receiving the event data and sending instructions to building management systems of the premises based on the event data, wherein the building management systems perform building management functions based on the instructions without undue experimentation to enhance general safety. 
Regarding Claim 2, Raz’s disclosures fig.2 and ¶28 renders obvious  wherein the building management systems include access control systems for controlling access through access points of the premises, including doors, elevators, escalators and/or turnstiles.
Claim 3, Raz’s disclosures fig.2 and ¶28 of “the door system 48 locks 
specific doors to contain the shooter in a specific area” thus renders obvious wherein the event response module sends instructions to the access control systems to restrict access through certain access points.
	Regarding Claim 4, Raz’s disclosures fig.5 and ¶36 (depicted in fig. 5 are all doors open) renders obvious wherein the event response module sends instructions to the access control systems to allow access through all access points of the premises.
	Regarding Claim 5, Raz’s disclosures fig.5 and ¶36 ‘preselected number of doors’ renders obvious wherein the event response module sends instructions to the access control systems to allow access through certain access points.
	Regarding Claim 10, Raz discloses display 40 in fig. 2 and ¶28 that renders obvious further comprising a control panel comprising a controller for generating a graphical user interface rendered on a display of the control panel, the graphical user interface enabling an operator of the control panel to indicate response plan information, wherein the event response module sends the instructions to the building management systems based on the response plan information.
	Regarding Claim 11, it is analogous to claim 1 thus rejected on similar grounds. 
	Regarding Claim 12, it is analogous to claim 2 thus rejected on similar grounds. 
	Regarding Claim 13, it is analogous to claim 3 thus rejected on similar grounds.
	Regarding Claim 14, it is analogous to claim 4 thus rejected on similar grounds.
	Regarding Claim 15, it is analogous to claim 5 thus rejected on similar grounds.
	Regarding Claim 20, it is analogous to claim 10 thus rejected on similar grounds.
Claim 21, Raz discloses (fig. 1 and ¶27)a system for detecting and responding to gunshots within a premises, the system comprising: gunshot sensor units (sensors 22 of fig. 1 and ¶27) for detecting gunshots within the premises and generating event data for the detected gunshots; and a control panel (display 40 of control/command center32 of figs. 1, 2 and ¶s27,28) for receiving the event data, the control panel for generating a graphical user interface rendered on a display of the control panel, the graphical user interface enabling an operator of the control panel to indicate one or more building management functions to be performed by building management systems of the premises based on the event data(display 40 of control/command center32 of figs. 1, 2 and ¶s27,28).
	Raz fails to explicitly disclose control panel comprising a controller.
However Raz contemplates in fig.1 and ¶30 CPU 24 that controls the display of information. 
 	Therefore, it would have been obvious for one of ordinary skill in the art to adapt the CPU 24 to control the display of control center for system effectiveness and enhance general safety. 
	Regarding Claim 22, it is analogous to claim 21 thus rejected on similar grounds.

Claims 6, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raz as applied to claims 1, 11 above, and further in view of Noland US20160232774.
Claim 6, Raz fails to disclose wherein the building management systems include building automation systems for controlling power, lighting and/or climate conditions for the premises.
However Noland discloses in fig.2 and ¶63 countermeasures that include controlling lighting, thus renders obvious wherein the building management systems include building automation systems for controlling power, lighting and/or climate conditions for the premises.
Therefore, it would have been obvious for one of ordinary skill in the art at the effective filling date of the invention to include the cited features of Noland into Raz to enhance system versatility and general safety by controlling lighting system.
Regarding Claim 16, it is analogous to claim 6 thus rejected on similar grounds.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raz as applied to claim 1 above, and further in view of Gersten US20180053394.
Regarding Claim 8, Raz fails to disclose wherein the event response module sends notifications to user devices operated by occupants of the premises based on the event data.
	However Raz discloses fig. 2  and ¶28 in view ¶27 “Along with providing status information execute program 38 notifies law enforcement by dialing 911 and/or notifies building officials 46” Gersten discloses in fig.5 and ¶57 “a notification generated by the 
danger detection system and displayed to a user on a mobile device.  The 
notification may include a map that marks a user location 90, gunshots detected 
92 and 94 and the relative location with regard to the user location 90”
.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 7, 9, 17, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJIAKO K NWUGO whose telephone number is (571)272-9755. The examiner can normally be reached M-F 6:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571 272 6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/OJIAKO K NWUGO/           Primary Examiner, Art Unit 2685